Plaintiff appealed to the Appellate Term from an order of the Municipal Court of the City of New York, Borough of Brooklyn, First District, denying his motion for summary judgment. The Appellate Term reversed the order and granted summary judgment, and from the order of reversal defendant appeals. Order of Appellate Term affirmed, without costs. The Industrial Board had no power to adjudicate interests in a fee awarded between attorney of record and counsel, however meritorious appellant’s claim may have been. The determination of the Board was not binding on the parties. Lazansky, P. J., Adel and Taylor, JJ., concur; Hagarty and Davis, JJ., dissent and vote for reversal and the dismissal of the complaint on the theory that the matter is already in a court of competent jurisdiction where the rights of all parties may be fully determined; and differ from the majority decision that the State Industrial Board had no authority to adjudicate between the attorney and counsel in respect to the allowance of fees. If either party is aggrieved, the appeal from the award of the Industrial Board to the Appellate Division, Third Department, furnishes a complete and sufficient remedy.